DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a condenser screen arrangement disposed within the first electrically insulating layer, the condenser screen arrangement comprising a plurality of fine layers of longitudinally continuous metallic screens arranged so that a longitudinal midpoint of each fine layer of longitudinally continuous metallic screen is substantially aligned along a transverse axis perpendicular to each fine layer of longitudinally continuous metallic screen, the transverse axis being spaced apart from the mounting flange, wherein each fine laver of longitudinally continuous metallic screen is ungrounded” Therefore claims 1 and 4-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Accordingly, Grimmer does not describe or suggest a condenser screen arrangement comprising a plurality of fine layers of longitudinally continuous metallic screens arranged so that a longitudinal midpoint of each fine layer of longitudinally continuous metallic screen is substantially aligned along a transverse axis perpendicular to each fine layer of longitudinally continuous metallic screen, the transverse axis being spaced apart from the mounting flange, wherein each fine layer of longitudinally continuous metallic screen is ungrounded, as required by independent claim 1.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847        
/William H. Mayo III/Primary Examiner, Art Unit 2847